The Honorable Jack Critcher State Representative P.O. Box 79 Grubbs, Arkansas 72431-0079
Dear Representative Critcher:
This official Attorney General opinion is issued in response to your question regarding the Cooperative Education Services Coordinating Council, which was created by Act 1362 of 1997.
You have presented the following questions:
  (1) Is the Department of Education required to advertise for the position of director for the Cooperative Education Services Coordinating Council?
  (2) If so, is the Department required to advertise outside the Department before filling the position?
RESPONSE
Question 1 — Is the Department of Education required to advertise for theposition of director for the Cooperative Education Services CoordinatingCouncil?
State law does not require that any position with the Department of Education be advertised before it is filled; however, the Department's internal hiring policies do require that vacancies within the Department be advertised. It is my understanding that the Department's advertising policy is applied to all positions that are subject to the Uniform Classification and Compensation Act (A.C.A. § 21-5-201 et seq.).
The Cooperative Education Services Coordinating Council was created by Act 1362 of 1997, § 34, and is funded through the General Education Division of the Department of Education. See Acts 1997, No. 1362, § 32. The position of director of the Council is not specifically mentioned in the Act creating the Council. It is therefore unclear whether the position is one that is governed by the Uniform Classification and Compensation Act. For that reason, I cannot opine conclusively as to whether the position must be advertised under the Department's hiring policy. However, I will describe the Department's hiring policy.
Under the provisions of A.C.A. § 21-3-101, the Department of Education, along with all state agencies, boards, commissions, institutions of higher education, and constitutional officers, are required to adopt and pursue internal, comprehensive equal employment hiring programs that are designed to achieve a goal of increasing the percentage of minority employees.
In accordance with this requirement of state law, the policy handbook of the General Education Division of the Department of Education states that the Department "is committed to actualizing the spirit of equal employment opportunity through its employment practices and procedures."See Department of Education's General Ed. Div. Policy Handbook, REMEDIES AND/OR PROGRAMS, "Procedures for Referral, Interviews and Recommendations." p. 5. Accordingly, under the Department's internal hiring policies, "agency vacancies are fully advertised on a state-wide basis." See Department of Education's General Ed. Div. Policy Handbook, REMEDIES AND/OR PROGRAMS, "Recruitment, Selection, and Placement." pp. 4-5.
The Department of Education's policy of advertising vacant positions is consistent with the Governor's Policy Directive No. 8, which requires that all agency positions except those classified as grade 66, grade 99, or those that have been approved for an emergency hire by the Administrator of the Department of Finance and Administration's Office of Personnel management, be advertised. See GPD-8.
If the position of director of the Cooperative Education Services Coordinating Council is one that is governed by the Uniform Classification and Compensation Act, it must, under the Department of Education's internal hiring policies, be advertised before being filled.
Question 2 — If so, is the Department required to advertise outside theDepartment before filling the position?
In accordance with the Department of Education's internal hiring policy described in response to Question 1, all vacancies which are advertised are advertised both internally and externally.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh